EXHIBIT 10.72 AMENDED AND RESTATED WARRANT ACKNOWLEDGEMENT This Amended and Restated WarrantAcknowledgement is made effective as ofAugust 29, 2008 by and between BPO Management Servcies, Inc., a Delaware corporation (together with its successors and assigns, the “Issuer”), and certain Investors (as defined below), whose names are indicated on the signature page hereto. RECITALS WHEREAS, the Issuer and certain investors (each an “Investor” and collectively, the “Investors”) previously entered into a Series A Warrant to Purchase Shares of Common Stock of BPO Management Services, Inc. issued June 13, 2007, Series B Warrant to Purchase Shares of Common Stock of BPO Management Services, Inc. issued June 13, 2007, Series C Warrant to Purchase Shares of Common Stock of BPO Management Services, Inc. issued June 13, 2007, and Series D Warrant to Purchase
